DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 11-16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiester et al. (US 2009/0144450, art of record) in view of Sweet et al. (US 2002/0031230).
Regarding claims 1, 15 and 21 Kiester teaches a system and method (figs. 1 and 2), comprising: a memory ([0025]) that stores instructions; and a processor ([0027]) that executes the instructions to perform operations, the operations comprising: receiving, for facilitating access to an ingress point of a location (enrollment facility) and when a user attempts to check in, one or more proof of the physical or digital presence from the user ([0006] and [0029]); authenticating the one or more proof of the physical or digital presence from the user, to check the user in ([0008]); activating a credential for accessing a physical access control system, a logical access control system, or a combination thereof, after authenticating one or more proof of the physical or digital presence from the user ([0008] and [0030]); and enabling access to the ingress point of the location by utilizing the credential for accessing the physical access control system, the logical access control system, or a combination thereof ([0031] and [0032]).
Kiester fails to teach receiving a first proof of physical presence from the user and a second proof of digital presence from the user, authenticating the first proof of physical presence from the user and the second proof of digital presence from the user; and the activating the credential comprises activating a token number for use with a token for accessing the ingress point.

In view of Sweet’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiester by incorporating the teaching as taught by Sweet so that high-security level can be improved and thus prevent unauthorized use of a key.
Regarding claim 2, Kiester as modified by Sweet teaches all subject matter claimed as applied above.  Sweet further teaches wherein the operations further comprise deactivating the credential after a predefined period, if the user does not 
Regarding claim 4, Kiester as modified by Sweet teaches all subject matter claimed as applied above.  Both Kiester and Sweet further teach wherein activating the credential further comprises activating a proximity card, a token, a password, or a combination thereof (Kiester: [0008] and [0030].  Sweet: [0194]).
Regarding claim 11, Kiester as modified by Sweet teaches all subject matter claimed as applied above.  Kiester further teaches dispensing a proximity card or a token at the point of ingress after authenticating the first proof of the physical presence from the user, the second proof of the digital presence from the user, or a combination thereof ([0008]).
Regarding claim 12, Kiester as modified by Sweet teaches all subject matter claimed as applied above.  Both Kiester and Sweet further teach automatically assigning an encrypted password or digital token to the user when the user is known only to the system after authenticating the first proof of the physical presence from the user, the second proof of the digital presence from the user, or a combination thereof to check the user in (Kiester: [0008] and [0053].  Sweet: [0380] and [0389]).
Regarding claim 13, Kiester as modified by Sweet teaches all subject matter claimed as applied above.  Both Kiester and Sweet further teach assigning a new encrypted password or a digital token to the user after a defined period or at a request by the user or an administrator of the system (Kiester: [0008], [0053] and [0059].  Sweet: [0404] and [0405]).

Regarding claim 16, Kiester as modified by Sweet teaches all subject matter claimed as applied above.  Kiester further teaches continuously monitoring the first proof of physical presence from the user, the second proof of digital presence from the user, or a combination thereof, after authenticating the first proof of physical presence from the user, the second proof of digital presence from the user, or a combination thereof (fig. 2 and [0006]-[0008]).
Regarding claim 20, Kiester as modified by Sweet teaches all subject matter claimed as applied above.  Both Kiester and Sweet further teach wherein the first proof of the physical presence is confirmed by authenticating a biometric credential of the user comprising 3D face recognition, 3D face recognition and eye recognition, 2D face recognition, hand wave recognition, hand geometry Recognition, palm vein recognition, palm print recognition, iris recognition, retina recognition, fingerprint recognition, finger vein recognition, voice print speaker recognition, voice pass phrase speaker recognition, gait recognition, beating heart scan recognition, electrocardiogram recognition, pulse recognition, DNA recognition, keystroke recognition, signature recognition, body odor recognition, ear shape recognition, lips shape recognition, any other recognition or a combination thereof, and wherein the second proof of the digital presence is confirmed by authenticating a digital credential comprising a . 
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiester as modified by Sweet as applied to claims 1 and 15 above, and further in view of Guillaud (US 2014/0266590, art of record).
Regarding claim 17, Kiester as modified by Sweet teaches all subject matter claimed as applied above.  Kiester further teaches allow user to access to the physical access system and logical access system when the biometric authentication match and the card is activated ([0006]-[0008] and [0029]-[0032]) but silent to locking down a device, computer, software program, etc., for which the credential was utilized if a presence of the user is not verified based on the monitoring of the first proof of physical presence from the user.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that when the biometric authentication does not match, the system, of course, denies the access to 
Regarding claims 18 and 19, Kiester as modified by Sweet teaches all subject matter claimed as applied above but silent to pausing of monitoring the presence of the user and not logging the user out of the account as claimed. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that when the user left the physical access system or logical access system at the end of the day, the system does not necessarily monitor the presence of the user (pausing of monitoring of the presence of the user) and does not necessarily log the user out of the account so that the user can gain access to the physical access system or logical access system at the later the time (see Guillaud: [0006]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiester as modified by Sweet as applied to claim 1 above, and further in view of Band (US 2004/0103324, art of record).
Regarding claim 3, Kiester as modified by Sweet teaches all subject matter claimed as applied above but silent to teach deactivating of the credential is conducted by authenticating a third proof as claimed.
However, Band teaches system and method configured to deactivate a security token (credential) is conducted by authenticating a proof from the user (fig. 2 and [0013]).
In view of Band’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the .
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiester as modified by Sweet as applied to claim 1 above, and further in view of Ruffolo (US 2015/0095077, art of record).
Regarding claims 5 and 6, Kiester as modified by Sweet teaches all subject matter claimed as applied above except for a consent from a user and further limitations as claimed. 
However, Ruffolo teaches a user giving permission (consent) to authorize the system (fig. 1) to use biometric credential, a digital credential ([0062]).
In view of Ruffolo’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kiester and Sweet by incorporating the teaching of Ruffolo so as to further enhance security purposes.
Regarding claim 7, Kiester as modified by Sweet teaches all subject matter claimed as applied above except for signing a digital credential of the user with an identifier of a device associated with the user for which a consent has been received and further limitations as claimed.
However, Ruffolo teaches a system configured to receive signing a digital credential of the user (fingerprint) with an identifier of a device (biometric reader 30) associated with the user for which a consent has been received and further limitations as claimed (fig. 1 and [0062]).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiester as modified by Sweet as applied to claim 1 above, and further in view of in view of Awatsu et al. (US 2006/0193500, art of record).
Regarding claim 8, Kiester as modified by Sweet teaches all subject matter claimed as applied above except for providing a user interface to remotely or physically revoke a consent from a user and further limitations as claimed.
However, Awatsu teaches system and method (figs. 1 and 9) comprising providing a user interface to remotely or physically revoke a consent from a user and further limitations as claimed ([0098]).
In view of Awatsu’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kiester and Sweet by incorporating the teaching of Awatsu so that the user’s information can be deleted with user’s consent and thus, to further enhance security purposes.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiester as modified by Sweet as applied to claim 1 above, and further in view of Laine et al. (US 2017/0118204).
Regarding claim 9, Kiester as modified by Sweet teaches all subject matter claimed as applied above except for authenticating the first proof of the physical 
However, Laine teaches temperature reading from a temperature sensor can be included in an authentication process ([0033]).
In view of Laine’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kiester and Sweet by incorporating the teaching of Laine in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of using an alternative authentication process for authenticating the proof of physical presence from the user.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiester as modified by Sweet as applied to claim 1 above, and further in view of Jong et al. (US 2004/0054915, art of record).
Regarding claim 10, Kiester as modified by Sweet teaches all subject matter claimed as applied above but silent to teach unassigning, deactivating and collecting a proximity card or a token associated with the credential and further limitations as claimed.
However, Jong teaches system and method for digital content access control comprises unassigning, deactivating and collecting a proximity card or a token associated with the credential and further limitations as claimed ([0127], [0128] and [0131]).
In view of Jong’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the .
Response to Arguments
Applicant’s arguments, see Remark, filed 03/22/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kiester, Sweet, Guillaud, Band, Ruffolo, Awatsu, Laine and Jong.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Hunt (US 2020/0162255); Flippen et al. (US 2018/0166176); Powers, III et al. (US 2017/0103643); Ayedun et al. (US 9,886,721) and Hardt (US 2006/0005020) are cited because they are related to system and method for secured access control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887